Case 3:18-cv-00689-TJC-JRK Document 127 Filed 09/10/21 Page 1 of 26 PageID 3652




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                          JACKSONVILLE DIVISION

   CARLY A. VOLP, as Personal
   Representative of the Estate of
   KYLE ROBERT VOLP,

         Plaintiff,

   vs.                                            CASE NO.: 3:18-cv-689-J-32JRK

   ANDREW WILLIAM SASSER, as
   an individual and NASSAU
   COUNTY SHERIFF’S OFFICE, [Bill
   Leeper, in his capacity as Sheriff of
   Nassau County, Florida],

         Defendants.
   ______________________________________/

          SHERIFF LEEPER’S PROPOSED JURY INSTRUCTIONS

   1.1 General Preliminary Instruction

   Members of the Jury:

         Now that you’ve been sworn, I need to explain some basic principles

   about a civil trial and your duty as jurors. These are preliminary instructions.

   I’ll give you more detailed instructions at the end of the trial.

   The jury’s duty:

         It’s your duty to listen to the evidence, decide what happened, and apply

   the law to the facts. It’s my job to provide you with the law you must apply –

   and you must follow the law even if you disagree with it.

                                      Page 1 of 26
Case 3:18-cv-00689-TJC-JRK Document 127 Filed 09/10/21 Page 2 of 26 PageID 3653




   What is evidence:

         You must decide the case on only the evidence presented in the

   courtroom. Evidence comes in many forms. It can be testimony about what

   someone saw, heard, or smelled. It can be an exhibit or a photograph. It can be

   someone’s opinion.

         Some evidence may prove a fact indirectly. Let’s say a witness saw wet

   grass outside and people walking into the courthouse carrying wet umbrellas.

   This may be indirect evidence that it rained, even though the witness didn’t

   personally see it rain. Indirect evidence like this is also called “circumstantial

   evidence” – simply a chain of circumstances that likely proves a fact.

         As far as the law is concerned, it makes no difference whether evidence

   is direct or indirect. You may choose to believe or disbelieve either kind. Your

   job is to give each piece of evidence whatever weight you think it deserves.

   What is not evidence:

         During the trial, you’ll hear certain things that are not evidence and you

   must not consider them.

         First, the lawyers’ statements and arguments aren’t evidence. In their

   opening statements and closing arguments, the lawyers will discuss the case.

   Their remarks may help you follow each side’s arguments and presentation of




                                     Page 2 of 26
Case 3:18-cv-00689-TJC-JRK Document 127 Filed 09/10/21 Page 3 of 26 PageID 3654




   evidence. But the remarks themselves aren’t evidence and shouldn’t play a role

   in your deliberations.

         Second, the lawyers’ questions and objections aren’t evidence. Only the

   witnesses’ answers are evidence. Don’t decide that something is true just

   because a lawyer’s question suggests that it is. For example, a lawyer may ask

   a witness, “You saw Mr. Jones hit his sister, didn’t you?” That question is not

   evidence of what the witness saw or what Mr. Jones did – unless the witness

   agrees with it.

         There are rules of evidence that control what the court can receive into

   evidence. When a lawyer asks a witness a question or presents an exhibit, the

   opposing lawyer may object if [he/she] thinks the rules of evidence don’t permit

   it. If I overrule the objection, then the witness may answer the question or the

   court may receive the exhibit. If I sustain the objection, then the witness cannot

   answer the question, and the court cannot receive the exhibit. When I sustain an

   objection to a question, you must ignore the question and not guess what the

   answer might have been.

         Sometimes I may disallow evidence – this is also called “striking”

   evidence – and order you to disregard or ignore it. That means that you must

   not consider that evidence when you are deciding the case.




                                     Page 3 of 26
Case 3:18-cv-00689-TJC-JRK Document 127 Filed 09/10/21 Page 4 of 26 PageID 3655




         I may allow some evidence for only a limited purpose. When I instruct

   you that I have admitted an item of evidence for a limited purpose, you must

   consider it for only that purpose and no other.

   Credibility of witnesses:

         To reach a verdict, you may have to decide which testimony to believe

   and which testimony not to believe. You may believe everything a witness says,

   part of it, or none of it. When considering a witness’s testimony, you may take

   into account:

         · the witness’s opportunity and ability to see, hear, or know the
           things the witness is testifying about;
         · the witness’s memory;
         · the witness’s manner while testifying;
         · any interest the witness has in the outcome of the case;
         · any bias or prejudice the witness may have;
         · any other evidence that contradicts the witness’s testimony;
         · the reasonableness of the witness’s testimony in light of all the
           evidence; and
         · any other factors affecting believability.
         At the end of the trial, I’ll give you additional guidelines for determining

   a witness’s credibility.

   Conduct of the jury:

         While serving on the jury, you may not talk with anyone about anything

   related to the case. You may tell people that you’re a juror and give them

                                     Page 4 of 26
Case 3:18-cv-00689-TJC-JRK Document 127 Filed 09/10/21 Page 5 of 26 PageID 3656




   information about when you must be in court. But you must not discuss

   anything about the case itself with anyone.

         You shouldn’t even talk about the case with each other until you begin

   your deliberations. You want to make sure you’ve heard everything – all the

   evidence, the lawyers’ closing arguments, and my instructions on the law –

   before you begin deliberating. You should keep an open mind until the end of

   the trial. Premature discussions may lead to a premature decision.

         In this age of technology, I want to emphasize that in addition to not

   talking face-to-face with anyone about the case, you must not communicate

   with anyone about the case by any other means. This includes e-mails, text

   messages, phone calls, and the Internet, including social-networking websites

   and apps such as Facebook, Instagram, Snapchat, YouTube, and Twitter. You

   may not use any similar technology of social media, even if I have not

   specifically mentioned it here.

         You must not provide any information about the case to anyone by any

   means whatsoever, and that includes posting information about the case, or what

   you are doing in the case, on any device or Internet site, including blogs, chat

   rooms, social websites, or any other means.

         You also shouldn’t Google or search online or offline for any information

   about the case, the parties, or the law. Don’t read or listen to the news about this


                                      Page 5 of 26
Case 3:18-cv-00689-TJC-JRK Document 127 Filed 09/10/21 Page 6 of 26 PageID 3657




   case, visit any places related to this case, or research any fact, issue, or law

   related to this case. The law forbids the jurors to talk with anyone else about the

   case and forbids anyone else to talk to the jurors about it. It’s very important

   that you understand why these rules exist and why they’re so important. You

   must base your decision only on the testimony and other evidence presented in

   the courtroom. It is not fair to the parties if you base your decision in any way

   on information you acquire outside the courtroom. For example, the law often

   uses words and phrases in special ways, so it’s important that any definitions

   you hear come only from me and not from any other source. Only you jurors

   can decide a verdict in this case. The law sees only you as fair, and only you

   have promised to be fair – no one else is so qualified.

   Taking notes:

         If you wish, you may take notes to help you remember what the witnesses

   said. If you do take notes, please don’t share them with anyone until you go to

   the jury room to decide the case. Don’t let note-taking distract you from

   carefully listening to and observing the witnesses. When you leave the

   courtroom, you should leave your notes hidden from view in the jury room.

         Whether or not you take notes, you should rely on your own memory of

   the testimony. Your notes are there only to help your memory. They’re not

   entitled to greater weight than your memory or impression about the testimony.


                                     Page 6 of 26
Case 3:18-cv-00689-TJC-JRK Document 127 Filed 09/10/21 Page 7 of 26 PageID 3658




   Course of the trial:

         Let’s walk through the trial. First, each side may make an opening

   statement, but they don’t have to. Remember, an opening statement isn’t

   evidence, and it’s not supposed to be argumentative; it’s just an outline of what

   that party intends to prove.

         Next, the Plaintiff will present their witnesses and ask them questions.

   After the Plaintiff’s counsel questions the witness, counsel for Sheriff Leeper

   and Andrew Sasser may ask the witness questions – this is called “cross-

   examining” the witness. Then Sheriff Leeper and Andrew Sasser will present

   their witnesses, and the Plaintiff’s counsel may cross-examine them. You

   should base your decision on all the evidence, regardless of which party

   presented it.

         After all the evidence is in, the parties’ lawyers will present their closing

   arguments to summarize and interpret the evidence for you, and then I’ll give

   you instructions on the law.

         You’ll then go to the jury room to deliberate.




                                     Page 7 of 26
Case 3:18-cv-00689-TJC-JRK Document 127 Filed 09/10/21 Page 8 of 26 PageID 3659




   1.5 Interim Statements

         At times during the trial, the lawyers will address you. You’ll soon hear

   the lawyers’ opening statements, and at the trial’s conclusion you’ll hear their

   closing arguments. Sometimes the lawyers may choose to make short

   statements to you, either to preview upcoming evidence or to summarize and

   highlight evidence they just presented. These statements and arguments are the

   lawyers’ views of the evidence or of what they anticipate the evidence will be.

   They are not evidence themselves.




                                    Page 8 of 26
Case 3:18-cv-00689-TJC-JRK Document 127 Filed 09/10/21 Page 9 of 26 PageID 3660




   2.1 Stipulations

           Sometimes the parties have agreed that certain facts are true. This

   agreement is called a stipulation. You must treat these facts as proved for this

   case.




                                    Page 9 of 26
Case 3:18-cv-00689-TJC-JRK Document 127 Filed 09/10/21 Page 10 of 26 PageID 3661




    2.2 Use of Depositions

          A deposition is a witness’s sworn testimony that is taken before the trial.

    During a deposition, the witness is under oath and swears to tell the truth, and

    the lawyers for each party may ask questions. A court reporter is present and

    records the questions and answers.

          The deposition of [name of witness], taken on [date], [is about to be/has

    been] presented to you [by a video/by reading the transcript]. Deposition

    testimony is entitled to the same consideration as live testimony, and you must

    judge it in the same way as if the witness was testifying in court.

          [Do not place any significance on the behavior or tone of voice of any

    person reading the questions or answers.]




                                     Page 10 of 26
Case 3:18-cv-00689-TJC-JRK Document 127 Filed 09/10/21 Page 11 of 26 PageID 3662




    3.1 Introduction

    Members of the jury:

          It’s my duty to instruct you on the rules of law that you must use in

    deciding this case.

          When I have finished you will go to the jury room and begin your

    discussions, sometimes called deliberations.




                                    Page 11 of 26
Case 3:18-cv-00689-TJC-JRK Document 127 Filed 09/10/21 Page 12 of 26 PageID 3663




    3.2.3 The Duty to Follow Instructions – Government Entity or Agency

    Involved

          Your decision must be based only on the evidence presented here. You

    must not be influenced in any way by either sympathy for or prejudice against

    anyone.

          You must follow the law as I explain it – even if you do not agree with

    the law – and you must follow all of my instructions as a whole. You must not

    single out or disregard any of the instructions on the law.

          The fact that a governmental entity or agency is involved as a party must

    not affect your decision in any way. A governmental agency and all other

    persons stand equal before the law and must be dealt with as equals in a court

    of justice. When a governmental agency is involved, of course, it may act only

    through people as its employees; and, in general, a governmental agency is

    responsible under the law for the acts and statements of its employees that are

    made within the scope of their duties as employees of the governmental agency.




                                     Page 12 of 26
Case 3:18-cv-00689-TJC-JRK Document 127 Filed 09/10/21 Page 13 of 26 PageID 3664




    3.3 Consideration of Direct and Circumstantial Evidence; Argument of

    Counsel; Comments by the Court

           As I said before, you must consider only the evidence that I have admitted

    in the case. Evidence includes the testimony of witnesses and the exhibits

    admitted. But, anything the lawyers say is not evidence and isn’t binding on

    you.

           You shouldn’t assume from anything I’ve said that I have any opinion

    about any factual issue in this case. Except for my instructions to you on the

    law, you should disregard anything I may have said during the trial in arriving

    at your own decision about the facts.

           Your own recollection and interpretation of the evidence is what matters.

           In considering the evidence you may use reasoning and common sense to

    make deductions and reach conclusions. You shouldn’t be concerned about

    whether the evidence is direct or circumstantial.

           “Direct evidence” is the testimony of a person who asserts that he or she

    has actual knowledge of a fact, such as an eyewitness.

           “Circumstantial evidence” is proof of a chain of facts and circumstances

    that tend to prove or disprove a fact. There’s no legal difference in the weight

    you may give to either direct or circumstantial evidence.




                                     Page 13 of 26
Case 3:18-cv-00689-TJC-JRK Document 127 Filed 09/10/21 Page 14 of 26 PageID 3665




    3.4 Credibility of Witnesses

          When I say you must consider all the evidence, I don’t mean that you

    must accept all the evidence as true or accurate. You should decide whether you

    believe what each witness had to say, and how important that testimony was. In

    making that decision you may believe or disbelieve any witness, in whole or in

    part. The number of witnesses testifying concerning a particular point doesn’t

    necessarily matter.

          To decide whether you believe any witness I suggest that you ask yourself

    a few questions:

          1. Did the witness impress you as one who was telling the truth?



          2. Did the witness have any particular reason not to tell the truth?



          3. Did the witness have a personal interest in the outcome of the

             case?



          4. Did the witness seem to have a good memory?



          5. Did the witness have the opportunity and ability to accurately

             observe the things he or she testified about?


                                     Page 14 of 26
Case 3:18-cv-00689-TJC-JRK Document 127 Filed 09/10/21 Page 15 of 26 PageID 3666




         6. Did the witness appear to understand the questions clearly and

            answer them directly?



         7. Did the witness’s testimony differ from other testimony or other

            evidence?




                                    Page 15 of 26
Case 3:18-cv-00689-TJC-JRK Document 127 Filed 09/10/21 Page 16 of 26 PageID 3667




    3.5.1 Impeachment of Witnesses Because of Inconsistent Statements

             You should also ask yourself whether there was evidence that a witness

    testified falsely about an important fact. And ask whether there was evidence

    that at some other time a witness said or did something, or didn’t say or do

    something, that was different from the testimony the witness gave during this

    trial.

             But keep in mind that a simple mistake doesn’t mean a witness wasn’t

    telling the truth as he or she remembers it. People naturally tend to forget some

    things or remember them inaccurately. So, if a witness misstated something,

    you must decide whether it was because of an innocent lapse in memory or an

    intentional deception. The significance of your decision may depend on whether

    the misstatement is about an important fact or about an unimportant detail.




                                      Page 16 of 26
Case 3:18-cv-00689-TJC-JRK Document 127 Filed 09/10/21 Page 17 of 26 PageID 3668




    3.6.2 Expert Witness – When Expert Fees Represent a Significant Portion

    of the Witness’s Income

          When scientific, technical or other specialized knowledge might be

    helpful, a person who has special training or experience in that field is allowed

    to state an opinion about the matter.

          But that doesn’t mean you must accept the witness’s opinion. As with

    any other witness’s testimony, you must decide for yourself whether to rely

    upon the opinion.

          When a witness is being paid for reviewing and testifying concerning the

    evidence, you may consider the possibility of bias and should view with caution

    the testimony of such witness where court testimony is given with regularity

    and represents a significant portion of the witness’s income.




                                     Page 17 of 26
Case 3:18-cv-00689-TJC-JRK Document 127 Filed 09/10/21 Page 18 of 26 PageID 3669




    3.7.1 Responsibility for Proof – Plaintiff’s Claim[s] – Preponderance of the

    Evidence

             In this case it is the responsibility of the Plaintiff to prove every essential

    part of her claim[s] by a “preponderance of the evidence.” This is sometimes

    called the “burden of proof” or the “burden of persuasion.”

             A “preponderance of the evidence” simply means an amount of evidence

    that is enough to persuade you that the Plaintiff’s claim is more likely true than

    not true.

             If the proof fails to establish any essential part of a claim or contention

    by a preponderance of the evidence, you should find against the Plaintiff.

             When more than one claim is involved, you should consider each claim

    separately. And when more than one Defendant is involved, you should

    consider each Defendant separately.

             In deciding whether any fact has been proved by a preponderance of the

    evidence, you may consider the testimony of all of the witnesses, regardless of

    who may have called them, and all of the exhibits received in evidence,

    regardless of who may have produced them.

             If the proof fails to establish any essential part of the Plaintiff’s claim[s]

    by a preponderance of the evidence, you should find for the Defendant as to that

    claim.


                                         Page 18 of 26
Case 3:18-cv-00689-TJC-JRK Document 127 Filed 09/10/21 Page 19 of 26 PageID 3670




    5.4 Civil Rights – 42 U.S.C. § 1983 Claims – Fourth or Fourteenth

    Amendment Claim – Private Person or Pretrial Detainee Alleging Excessive

    Force and State Law Battery

          In this case, Carly A. Volp, as Personal Representative of the Estate of

    Kyle Robert Volp, claims that Andrew Sasser, while acting under color of law,

    intentionally committed acts that violated Kyle Volp’s constitutional right to be

    free from the use of excessive or unreasonable force while being held in custody

    as a pretrial detainee.

          Under the Fourteenth Amendment to the United States Constitution and

    Florida law, every person has the right not to be subjected to excessive or

    unreasonable force while being held in custody as a pretrial detainee.

          To succeed on these claims, Carly A. Volp, as Personal Representative

    of the Estate of Kyle Robert Volp, must prove each of the following facts by a

    preponderance of the evidence:

          First:        That Andrew Sasser intentionally committed acts that

    violated Kyle Volp’s constitutional right not to be subjected to excessive or

    unreasonable force while being held in custody as a pretrial detainee;

          Second:       That Andrew Sasser’s conduct caused Kyle Volp’s

    injuries; and

          Third:        That Andrew Sasser acted under color of law. The parties


                                     Page 19 of 26
Case 3:18-cv-00689-TJC-JRK Document 127 Filed 09/10/21 Page 20 of 26 PageID 3671




    have agreed that Andrew Sasser acted under color of law, so you should accept

    that as a proven fact.

          For the first element, Carly A. Volp, as Personal Representative of the

    estate of Kyle Robert Volp claims that Andrew Sasser used excessive force on

    Kyle Volp while he was being held in custody as a pretrial detainee. But not

    every push or shove—even if it later seems unnecessary—is a constitutional

    violation. Also, an officer always has the right to use the reasonable force that

    is necessary under the circumstances to maintain order and ensure compliance

    with jail or prison regulations. Whether a specific use of force is excessive or

    unreasonable depends on factors such as the relationship between the need for

    the use of force and the amount of force used; the extent of the plaintiff’s injury;

    any effort made by the officer to temper or limit the amount of force used; the

    severity of the security problem at issue; the threat reasonably perceived by the

    officer; and whether the plaintiff was actively resisting.

          You must decide whether the force Andrew Sasser used in this case was

    excessive or unreasonable based on the degree of force a reasonable and prudent

    officer would have applied to maintain order and safety under the same

    circumstances. Andrew Sasser’s underlying intent or motivation is irrelevant.

          For the second element, Andrew Sasser’s conduct caused Kyle Volp’s

    injuries if Kyle Volp would not have been injured without Andrew Sasser’s


                                      Page 20 of 26
Case 3:18-cv-00689-TJC-JRK Document 127 Filed 09/10/21 Page 21 of 26 PageID 3672




    conduct, and the injuries were a reasonably foreseeable consequence of

    Andrew Sasser’s conduct.

          If you find Carly A. Volp, as Personal Representative for the estate of

    Kyle Robert Volp, has proved each fact that she must prove, you must decide

    the issue of his damages. If you find that the Plaintiff has not proved each of

    these facts, then you must find for Andrew Sasser.




                                     Page 21 of 26
Case 3:18-cv-00689-TJC-JRK Document 127 Filed 09/10/21 Page 22 of 26 PageID 3673




    Sheriff Leeper’s Proposed Special Instruction on Sovereign Immunity

          If you determine the force used by Andrew Sasser was excessive or

    unreasonable under the circumstances, then you must next decide whether

    Andrew Sasser acted outside the scope or function of his employment. Conduct

    is outside the scope or function of employment if it is not activated at least in

    part by a purpose to serve the master.

          If you determine Andrew Sasser did not act outside the scope or function

    of his employment, you must next decide whether he acted 1) in bad faith; 2)

    with malicious purpose; or 3) in a manner exhibiting wanton and willful

    disregard for human rights or safety when he physically confronted Kyle Volp

    in his cell on July 1, 2015.

          Bad faith and malicious purpose mean the conduct was committed with

    ill will, hatred, spite, or evil intent; or more simply stated, the subjective intent

    to do wrong.

          Willful and wanton means Andrew Sasser knew, or reasonably should

    have known in light of the surrounding circumstances, that his conduct would

    naturally or probably result in injury and, with such knowledge, disregarded the

    foreseeable injurious consequences.

          Source: Peterson v. Pollack, 290 So. 3d 102, 109-111 (Fla. 4th DCA

    2020); Eiras v. State Dep't of Bus. & Prof'l Reg. Div. of Alcoholic Bevs. &


                                       Page 22 of 26
Case 3:18-cv-00689-TJC-JRK Document 127 Filed 09/10/21 Page 23 of 26 PageID 3674




    Tobacco, 239 F. Supp. 3d 1331, 1345-1346 (M.D. Fla. 2017); Johnson v. State

    Dept. of Health & Rehab. Services, 695 So. 2d 927, 930 (Fla. 2d DCA 1997).




                                   Page 23 of 26
Case 3:18-cv-00689-TJC-JRK Document 127 Filed 09/10/21 Page 24 of 26 PageID 3675




    5.13 Civil Rights – 42 U.S.C. § 1983 Claims – Damages

          You should assess the monetary amount that a preponderance of the

    evidence justifies as full and reasonable compensation for all of the damages of

    Carly A. Volp, as Personal Representative of the estate of Kyle Robert Volp –

    no more, no less. You must not impose or increase these compensatory damages

    to punish or penalize Andrew Sasser or Sheriff Leeper. And you must not base

    these compensatory damages on speculation or guesswork.

          But compensatory damages are not restricted to actual loss of money–

    they also cover the physical aspects of the injury. The Plaintiff does not have

    to introduce evidence of a monetary value for intangible things like physical

    pain. You must determine what amount will fairly compensate him for those

    claims. There is no exact standard to apply, but the award should be fair in light

    of the evidence.

          You should consider the following elements of damage, to the extent

    you find that Carly A. Volp, as Personal Representative of the Estate of Kyle

    Robert Volp has proved them by a preponderance of the evidence, and no

    others: Kyle Volp’s physical injuries, including ill health, physical pain and

    suffering, disability, disfigurement, and discomfort and his economic damages.




                                     Page 24 of 26
Case 3:18-cv-00689-TJC-JRK Document 127 Filed 09/10/21 Page 25 of 26 PageID 3676




    3.8.1 Duty to Deliberate When Only the Plaintiff Claims Damages

          Of course, the fact that I have given you instructions concerning the issue

    of Plaintiff’s damages should not be interpreted in any way as an indication that

    I believe that the Plaintiff should, or should not, prevail in this case.

          Your verdict must be unanimous – in other words, you must all agree.

    Your deliberations are secret, and you’ll never have to explain your verdict to

    anyone.

          Each of you must decide the case for yourself, but only after fully

    considering the evidence with the other jurors. So you must discuss the case

    with one another and try to reach an agreement. While you’re discussing the

    case, don’t hesitate to reexamine your own opinion and change your mind if

    you become convinced that you were wrong. But don’t give up your honest

    beliefs just because others think differently or because you simply want to get

    the case over with.

          Remember that, in a very real way, you’re judges – judges of the facts.

    Your only interest is to seek the truth from the evidence in the case.




                                       Page 25 of 26
Case 3:18-cv-00689-TJC-JRK Document 127 Filed 09/10/21 Page 26 of 26 PageID 3677




    3.9 Election of Foreperson Explanation of Verdict Form[s]

             When you get to the jury room, choose one of your members to act as

    foreperson. The foreperson will direct your deliberations and speak for you in

    court.

             A verdict form has been prepared for your convenience.

    [Explain verdict form]

             Take the verdict form with you to the jury room. When you’ve all agreed

    on the verdict, your foreperson must fill in the form, sign it and date it. Then

    you’ll return it to the courtroom.

             If you wish to communicate with me at any time, please write down your

    message or question and give it to the court security officer. The court security

    officer will bring it to me and I’ll respond as promptly as possible – either in

    writing or by talking to you in the courtroom. Please understand that I may have

    to talk to the lawyers and the parties before I respond to your question or

    message, so you should be patient as you await my response. But I caution you

    not to tell me how many jurors have voted one way or the other at that time.

    That type of information should remain in the jury room and not be shared with

    anyone, including me, in your note or question.




                                         Page 26 of 26
